DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 11/18/21 have been received and entered in the application. 
Claims 15-19, and 21-26 are currently pending and examined on the merits. 
Claims 15 is currently amended. 
Claims 21-26 are newly added. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-19, 21-22, and 24- 26 are rejected under 35 U.S.C. 103 as obvious over Mareschi et al (Immunoregulatory effects on T lymphocytes by human mesenchymal stromal cells isolated from bone marrow, amniotic fluid, and placenta. Experimental Hematology, Vol. 44, No. 2 (Feb 2016) pages 138-150., hereinafter Mareschi) in view of Rezania et al (US Publication No. 2007/0122903, hereinafter Rezania). 

Mareschi does not disclose that the AFSCs are cultured on plates coated with fibronectin, or in a media containing 2% serum. 
Rezania discloses methods of isolating and culturing AFSCs (Abstract). Rezania discloses obtaining amniotic fluid, centrifuging the amniotic fluid, and culturing the pellet (para 106-125). The AFSCs may be cultured on standard tissue culture plates, or alternatively on plates coated with extracellular matrix proteins such as fibronectin (para 126, 133). The AFSCs may be cultured in a variety of suitable culture media, including low glucose DMEM, supplemented with insulin-transferrin-selenium-X (ITS-X, Invitrogen, CA), 2% fetal bovine serum (FBS), 1% penicillin/streptomycin (P/S)+25 ng/ml bFGF, or media supplemented with agents which stimulate proliferation, such as retinoic acid or  nerve growth factor (para 128, 132, Table 2). As both Mareschi and Rezania are directed to methods of culturing AFSCs, it would be obvious to one of ordinary skill in the art that the references could be combined. As Rezania teaches that culturing with culture plates coated with fibronectin and culture media containing 2% 
Claim(s) 23 is rejected under 35 U.S.C. 103 as obvious over Mareschi and Rezania as applied to claims 15-19, 21-22, and 24-26 above, and in view of Wang et al (The allogeneic umbilical cord mesenchymal stem cells regulate the function of T helper 17 cells from patients with rheumatoid arthritis in an in vitro co-culture system. BMC Musculoskeletal Disorders, Vol. 13 (2012) article 49., hereinafter Wang). 
The combination does not disclose that the MSCs and PBMCs are cultured at a 1:1 ratio. 
Wang examines the immunoregulatory effects of co-culturing PBMCs with umbilical cord MSCs (UCMSCs) (Abstract). Wang discloses obtaining UBMSCs from the umbilical cord of full term, human infants, and culturing under conditions which form an adherent population (Isolation and culture of umbilical cord MSCs). PBMCs are isolated from normal, healthy control subjects, and subjects with rheumatoid arthritis (Patient selection and specimen collection). The UCMSCs and PBMCs are co-cultured at ratios of 1:1, 1:10, and 1:50 (Co-culture of PBMSCs and MSCs). Wang discloses that the co-cultures result in a decrease in inflammatory cytokines IL-17, TNF-α, and IL-6 with no dose dependent differences for normal PBMSCs (Secretion of pro-inflammatory cytokines, Fig. 3). 
As both Mareschi and Wang are directed to methods of co-culturing MSCs and PBMCs it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to use the ratio of 1:1 disclosed in Wang in the methods of Mareschi as the lower ratio is equally effective for immunomodulation and requires fewer PBMCs. 

Response to Arguments
Applicant's arguments dated 11/18/21 have been fully considered are not persuasive as explained in detail below. 
 Claim(s) 15-19, 21-22, 24, and 26 are rejected under 35 U.S.C. 103 as obvious over Mareschi in view of Rezania. 
Applicant argues that Marechsi is silent as to co-culturing MSCs (Response 1-2). 
In response, the examiner notes that, though cited correctly, the wrong reference was attached to the previous action. The correct reference has been attached. In view of the correct reference, applicant’s arguments are moot. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632